internal_revenue_service department of net ad significant index no te ep ra t- fred washington dc contact person telephone number in reference to date feb mi inre request for rulings on behalf of this is in response to a letter from your authorized representative form dated date in which six rulings were requested all of which related to one or more of the trusts named above as q r ’ and s the first five of the requested rulings were answered by technical branch of the exempt_organizations division now known as exempt_organizations technical group tax_exempt_and_government_entities_division the sixth requested ruling was referred to employee_plans actuarial group and that is the only ruling_request that this letter will address the sixth requested ruling was amended by your authorized representative in a telephone call with of our office on date to replace all references to internal_revenue_code code sec_419 with code sec_419a and on date to modify the wording of the sixth requested ruling facts according to the facts submitted m is a holding_company created in conjunction with the merger as of date of n and its subsidiaries and affiliates with o and its su subsidiaries and affiliates a substantial number of n’s employees are represented by one of two local unions affiliated with p and approximately percent of o’s employees are represented by a third local union affiliated with p none of the represented employees are employees who are owners officers or executives of the employer prior to the merger n maintained trust q which received a favorable determination_letter from the internal_revenue_service service as a voluntary employees’ beneficiary association veba described in sec_501 of the code dated date trust q consisted of five sub-trusts and although assets were pooled for investment separate_accounting was maintained for each sub-trust none of the sub-trusts benefited any key_employee within the meaning of sec_416 of the code assets of each sub-trust were available only to pay benefits as follows one sub-trust provided post-retirement medical benefits for current and retired union- represented employees and their dependents where such benefits were the product of good-faith labor negotiations one sub-trust provided post-retirement life_insurance benefits for current and retired union-represented employees and their dependents where such benefits were the product of good-faith labor negotiations you have identified the two foregoing sub-trusts as sub-trusts du one sub-trust provided post-retirement medical benefits for current and retired non- union management employees and their dependents one sub-trust provided post-retirement life_insurance benefits not in excess of dollar_figure per retiree for current and retired management employees one sub-trust provided post-retirement life_insurance benefits in excess of dollar_figure per retiree for some current and retired management employees you have identified the three foregoing sub-trusts and as sub-trusts dm prior to the merger o maintained trust r which received a favorable determination_letter from the service as a veba dated date trust r consisted of two sub-trusts one for post-retirement medical benefits and the other for post-retirement life_insurance benefits of although approximately percent of o’s employees were and are represented by a labor_organization and post-retirement welfare benefits for current and retired employees of o and their dependents were the product of good-faith labor negotiations o did not segregate the assets of trust r attributable to such negotiated benefits when trust s was created on date after the merger of n and o the seven sub- trusts of trust q and trust r were maintained as separate_accounts within trust s m now wants to establish five sub-trusts within trust s with the same purposes as those maintained within trust n that is assets of each sub-trust will be available only to pay benefits as follows one sub-trust will provide post-retirement medical benefits for current and retired union-represented employees and their dependents where such benefits are the product of good-faith labor negotiations one sub-trust will provide post-retirement life_insurance benefits for current and retired union-represented employees and their dependents where such benefits are the product of good-faith labor negotiations you have identified the two foregoing sub-trusts as sub-trust cu one sub-trust will provide post-retirement medical benefits for current and retired non- union management employees and their dependents one sub-trust will provide post-retirement life_insurance benefits not in excess of dollar_figure per retiree for current and retired management employees and one sub-trust will provide post-retirement life_insurance benefits in excess of dollar_figure per retiree for some current and retired management employees you have identified the three foregoing sub-trusts and as sub-trust cm the sub-trusts providing post-retirement medical and life_insurance benefits to union- represented employees and retirees of m’s subsidiaries and affiliates and their dependents cu will contain the assets of sub-trusts du along with a proportional amount of the sub-trusts of trust r such proportional amount of the sub-trusts of trust r was actuarially calculated to bear a relation to the entire amount of trust r prior to such transfer equal to the relation that the actuarial present_value of the collectively-bargained post-retirement benefits earned by the o union-represented employees and retirees and payable from trust r bears to the total actuarial present_value of all such benefits eared by all employees of o and payable from trust r the amount will be allocated to the two sub-trusts of r on the basis of trust r’s obligations for post- ah -4 retirement medical and life_insurance benefits for such union-represented employees and retirees the other three sub-trusts cm will contain the assets of sub-trusts dm along with the remainder of the trust o allocated on the basis of that trust’s respective obligations for medical life_insurance under dollar_figure and life_insurance over dollar_figure under no circumstances may the assets of sub-trusts cu be used for any purpose other than the provision of welfare benefits to union-represented employees and former employees retirees and their dependents under no circumstances may the assets of sub-trusts cm be used for any purpose other than the provision of post-retirement welfare benefits to non-union employees and former employees retirees and their dependents no key employees within the meaning of code sec_416 or individuals who are owners of m its affiliates or subsidiaries other than through shares held by qualified_retirement_plans or de_minimis shares held personally by retirees officers or executives will be eligible to receive benefits from any of the sub-trusts of trust s ruling requested based on the facts as stated you have requested the following ruling sub-trusts cu do not have to meet the requirements for medical reserves set out in sec_419a of the code applicable law sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall not be deductible under chapter of the code but if they would otherwise be deductible such contributions shall subject_to the limitations of subsection b be deductible under sec_419 of the code for the taxable_year in which paid sec_419 provides that the amount of the deduction allowable under subsection a for any taxable_year shall not exceed the welfare_benefit fund's qualified_cost for the taxable_year sec_419 provides that the term qualified_cost means the sum of a the qualified_direct_cost for such taxable_year and b subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year minus c after-tax_income sec_419a of the code gives limitations on additions to a qualified_asset_account a qualified_asset_account is defined in sec_419a as any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a and c provide rules and limitations related to additions to qualified asset accounts sec_419a of the code provides that the account limit for any taxable_year may include a reserve funded over the working lives of the covered gu employees and actuarially determined on a level basis using assumptions that are reasonable in the aggregate as necessary to provide post-retirement medical benefits and post-retirement life_insurance benefits for covered employees sec_419a provides that no reserve may be taken into account under sub sec_419a for post-retirement medical benefits or life_insurance benefits to be provided to covered employees unless the plan satisfies the nondiscrimination requirements of code sec_505 with respect to such benefits whether or not such requirements apply to such plan sec_419a further states that the requirement to satisfy sec_505 does not apply to any plan maintained pursuant to an agreement between employee_representatives and one or more employers if the secretary finds that such agreement is a collective bargaining agreement and that post-retirement medical benefits or life_insurance benefits were the subject of good_faith bargaining between such employee_representatives and such employer s sec_419a of the code provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_501 of the code describes a voluntary employees’ beneficiary association veba as providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of its net_earnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_419a-2t q a-2 of the temporary income_tax regulations defines a welfare_benefit_fund maintained pursuant to a collective bargaining agreement and states for purposes of q a-1 a collectively bargained welfare fund is a welfare_benefit_fund that is maintained pursuant to an agreement which the secretary of labor determines to be a collective bargaining agreement and which meets the requirements of the secretary_of_the_treasury as set forth in paragraph below notwithstanding a determination by the secretary of labor that an agreement is a collective bargaining agreement a welfare_benefit_fund is considered to be maintained pursuant to a collective bargaining agreement only if the benefits provided through the fund were the subject of arms-length negotiations between the employee_representatives and one or more employers and if such agreement between employee_representatives and one or more employers satisfies sec_7701 of the code moreover the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits to be provided through the fund finally a welfare_benefit_fund is not considered to be maintained pursuant to a collective bargaining agreement unless at least percent of the employees eligible to receive benefits under the fund are covered by the collective bargaining agreement in the case of a collectively bargained welfare_benefit_fund only the portion of the fund as determined under allocation rules to be provided by the commissioner attributable to employees covered by a collective bargaining agreement and from which benefits for such employees are provided is considered to be maintained pursuant to a collective bargained agreement notwithstanding the preceding paragraphs and pending the issuance of regulations setting account limits for collectively bargained welfare_benefit funds a welfare_benefit_fund will not be treated as a collectively bargained welfare_benefit_fund for purposes of q a-1 if and when after date the number of employees who are not covered by a collective bargaining agreement and are eligible to receive benefits under the fund increases by reason of an amendment merger or other action of the employer or the fund in addition pending the issuance of such regulations for purposes of applying the percent test of paragraph to a welfare_benefit_fund that is not in existence on date percent shall be substituted for percent analysis the employees who will receive benefits from the two sub-trusts designated cu will consist only of union-represented employees and retirees of m’s subsidiaries and affiliates and their dependents furthermore under no circumstances may the assets of sub-trusts cu be used for any purpose other than the provision of welfare benefits to union-represented employees and former employees retirees and their dependents none of the represented employees are employees who are owners other than of a de_minimis number of shares of the company executives or officers of the company and none of the sub-trusts of s benefit any key_employee within the meaning of sec_416 of the code because the benefits provided through the cu sub-trusts established with the allocation to them of sub-trusts du and the actuarially determined proportional share of r were the subject of arms-length negotiations between employee_representatives the three local unions and the employers and none of the represented employees are executives officers or owners of more than a de_minimis amount of employer stock sub-trusts cu are maintained pursuant to a collective bargaining agreement within the meaning of sec_1_419a-2t of the regulations the sub-trusts cu constitute separate welfare_benefit funds maintained pursuant to a collective bargaining agreement within the meaning of sec_419a of the code and therefore no account limits will apply as long as the assets of each sub-trust are not available to pay any benefits provided by the other sub-trusts additionally because the benefits provided through the sub-trusts cu were the subject of good_faith bargaining between employee_representatives the three local unions and the employers the reserves for post-retirement medical benefits and life_insurance benefits under sub- trusts cu will not be subject_to the nondiscrimination requirements of code sec_419a or code sec_505 holding sub-trusts cu do not have to meet the requirements for medical reserves set out in sec_419a of the code if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sincerely yours martin fanens martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division al
